ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
Intercontinental Construction Contracting, Inc.     )   ASBCA No. 59939
                                                    )
Under Contract No. W911SF-13-D-0015                 )

APPEARANCE FOR THE APPELLANT:                           Hal J. Perloff, Esq.
                                                         Husch Blackwell LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        CPT Jessica E. Hom, JA
                                                        MAJ Christopher M. Coy, JA
                                                         Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 21 July 2017



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59939, Appeal of Intercontinental
Construction Contracting, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals